Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on March 22, 2021.
Claims 24-34 are pending in the instant application.
Claim 24, 28 & 33 are amended.

Response to Arguments
Applicant's remarks filed 03/22/2021, page 7, regarding the objection to the Abstract have been fully considered and are persuasive. The objection is withdrawn.

Applicant's remarks filed 03/22/2021, pages 8-9, regarding the interpretation of claims 25, 29 & 33 under 35 U.S.C. § 112(f), or sixth paragraph, have been fully considered and are persuasive. Examiner notes in Paragraph [0212] in Applicant’s Specification that, “the sensor unit 3005 includes a sensor capable of detecting a distance to an object located in an outside area of the vehicle 100, Examples of such a sensor include a LiDAR sensor and a millimeter-wave radar.” Examiner therefore interprets, “sensor unit,” as a LiDAR sensor or millimeter-wave radar. Claims 25, 29 & 33 are no longer interpreted under 35 U.S.C. § 112(f), or sixth paragraph.


In response to applicant’s remark that Examiner’s recited references do not teach, suggest, nor disclose Applicant's newly-recited limitations, the Examiner directs Applicant’s attention to the rejection of the independent claim 24, where Applicant’s newly added claim limitations are now addressed by Lane and are rejected for the reasons as outlined below. 

Applicant's remarks filed 03/22/2021, pages 12-14, regarding the rejection of claim 28 under 35 U.S.C. § 103 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Yamazaki et al. (US 2017/0116484 A1) (hereinafter Yamazaki) in view of Lane et al. (US 2017/0350968 A1) (hereinafter Lane) as outlined below.
In response to applicant’s remark that Examiner’s recited references do not teach, suggest, nor disclose Applicant's newly-recited limitations, the Examiner directs Applicant’s attention to the rejection of the independent claim 28, where Applicant’s newly added claim limitations are now addressed by Lane and are rejected for the reasons as outlined below. 


In response to applicant’s remark that Examiner’s recited references do not teach, suggest, nor disclose Applicant's newly-recited limitations, the Examiner directs Applicant’s attention to the rejection of the independent claim 33, where Applicant’s newly added claim limitations are now addressed by Kakegawa and are rejected for the reasons as outlined below. 

Applicant's remarks filed 03/22/2021, pages 9-18, regarding the rejection of claims 25-27, 29-32 & 34 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner respectfully disagrees because the combination of Yamazaki and Lane discloses independent claims 24 & 28 as outlined below. Furthermore, the combination of Yamazaki and Kakegawa discloses independent claim 33 as outlined below. Thus, claims 25-27, 29-32 & 34 are also rejected for the similar reasons as outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 24-25 & 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2017/0116484 A1) (hereinafter Yamazaki) in view of Lane et al. (US 2017/0350968 A1) (hereinafter Lane).

Regarding claim 24, Yamazaki discloses a sensor system adapted to be mounted on a vehicle [Paragraph [0003], stereo camera and laser sensors detecting obstacles on path of automobile], comprising:
a left camera unit configured to acquire a left image of at least an outside area of the vehicle [Paragraph [0044]-[0045], Stereo camera containing left camera acquiring left image 7L]; 
[Paragraph [0044]-[0045], Stereo camera containing right camera acquiring right image 7R]; and
a controller capable of communicating with the left camera unit and the right camera unit [Paragraph [0031]-[0033] & [0044]-[0045], Fig. 1, Distance data acquisition unit 11 using single processing circuit 5, as controller, connected to stereo camera 3], the controller configured to:
acquire first distance information corresponding to a distance to an object based on the left image and the right image [Paragraph [0044]-[0046], [0059]-[0063] & [0068]-[0069], Distance data acquisition unit 11, as controller, acquiring data of three-dimensional distance to object from the left and right images];
compare the first distance information with second distance information corresponding to a distance to the object that has been acquired independently of the left camera unit and the right camera unit [Paragraph [0059]-[0063], Calculating positional relationship (rotation and translation) between the stereo camera 3 and laser sensor 4, as comparing first and second distance information, wherein second distance information is from laser sensor 4]; and
generate calibration information, thereby calibrating at least one of the left camera unit and the right camera unit [Paragraph [0059]-[0063], calibration for calculating the positional relationship (rotation and translation), as calibration information for matching the distances between the stereo camera 3 and the laser sensor 4].
for matching the first distance information with the second distance information in a case where the first distance information and the second distance information do not coincide with each other, thereby calibrating at least one of the left camera unit and the right camera unit or correcting at least one of a signal outputted from the left camera unit and a signal outputted from the right camera unit.
Lane teaches to generate calibration information for matching the first distance information with the second distance information in a case where the first distance information and the second distance information do not coincide with each other, thereby calibrating at least one of the left camera unit and the right camera unit or correcting at least one of a signal outputted from the left camera unit and a signal outputted from the right camera unit [Paragraph [0026]-[0031], Matching the range obtained from the returned portion of the single pulse laser to correct the range for multiple points, e.g. pixels, in the stereo image, correcting the parallax angle or the baseline positions, as calibrating at least one of the left and right camera unit, to match the range from the Lidar pulse].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system disclosed by Yamazaki to incorporate the stereoscopic cameras correction method of Lane as above, to correlate the imaging range to the multiple points in the target area with the laser range to the target area and correct one or more errors in a stereo pair parallax angle or baseline positions of the at least two images based on the correlation, thus improving stereo imaging and ranging (Lane, Paragraphs [0002]-[0007]).

Regarding claim 25, Yamazaki and Lane disclose the sensor system according to claim 24, and are analyzed as previously discussed with respect to the claim.
Furthermore, Yamazaki discloses of the sensor system further comprising: a sensor unit adapted to be mounted on the vehicle and configured to acquire a distance to the object, wherein the controller is configured to communicate with the sensor unit to acquire the distance as the second distance information [Paragraph [0031]-[0033], [0044]-[0045] & [0059]-[0063], Fig. 1, Distance data acquisition unit 11 connected to laser sensor 4, as sensor unit, and acquires distance data from laser sensor 4].

Regarding claim 28, Yamazaki discloses a sensor system adapted to be mounted on a vehicle [Paragraph [0003], stereo camera and laser sensors detecting obstacles on path of automobile], comprising:
a left camera unit configured to acquire a left image of at least an outside area of the vehicle [Paragraph [0044]-[0045], Stereo camera containing left camera acquiring left image 7L];
a right camera unit configured to acquire a right image of at least the outside area of the vehicle [Paragraph [0044]-[0045], Stereo camera containing right camera acquiring right image 7R]; and
a controller capable of communicating with the left camera unit and the right camera unit [Paragraph [0031]-[0033] & [0044]-[0045], Fig. 1, Distance data acquisition unit 11 using single processing circuit 5, as controller, connected to stereo camera 3], the controller configured to:
[Paragraph [0044]-[0046], [0059]-[0063] & [0068]-[0069], Distance data acquisition unit 11, as controller, acquiring data of three-dimensional distance to object from the left and right images]; and
compare the first distance information with second distance information corresponding to a distance to the object that has been acquired independently of the left camera unit and the right camera unit [Paragraph [0059]-[0063], Calculating positional relationship (rotation and translation) between the stereo camera 3 and laser sensor 4, as comparing first and second distance information, wherein second distance information is from laser sensor 4].
However, Yamazaki does not explicitly disclose the controller configured to: detect abnormality of at least one of the left camera unit and the right camera unit based on a difference between the first distance information and the second distance information.
Lane teaches of the controller configured to: detect abnormality of at least one of the left camera unit and the right camera unit based on a difference between the first distance information and the second distance information [Paragraph [0021] & [0026]-[0031], Detecting range errors when correlating location in lidar detection with same location in stereo images when attempting to match the range obtained from the returned portion of the single pulse laser with range of stereoscopic image].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system disclosed by  (Lane, Paragraphs [0002]-[0007])

Regarding claim 29, Yamazaki and Lane disclose the sensor system according to claim 28, and are analyzed as previously discussed with respect to the claim.
Furthermore, Yamazaki discloses the sensor system further comprising: a sensor unit adapted to be mounted on the vehicle and configured to acquire a distance to the object, wherein the controller is configured to communicate with the sensor unit to acquire the distance as the second distance information [Paragraph [0031]-[0033], [0044]-[0045] & [0059]-[0063], Fig. 1, Distance data acquisition unit 11 connected to laser sensor 4, as sensor unit, and acquires distance data from laser sensor 4].

Claim 26 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2017/0116484 A1) (hereinafter Yamazaki) and Lane et al. (US 2017/0350968 A1) (hereinafter Lane) in view of Stevens et al. (US 2009/0290787 A1) (hereinafter Stevens).

Regarding claim 26, Yamazaki discloses the sensor system according to claim 24, and further discloses the sensor system further comprising a communicator configured to acquire infrastructure information via communication [Paragraph [0102]-[0106], Fig. 1, Environment acquisition unit 14 acquires environment information by means of communication device such as car navigator or radio device, obtaining positional and distance data of road signs, guard rails, guide posts, as infrastructure information].
However, Yamazaki does not explicitly disclose wherein the controller is configured to acquire the infrastructure information as the second distance information.
Stevens teaches wherein the controller is configured to acquire the infrastructure information as the second distance information [Paragraph [0104]-[0106] & [0114], Fig.3A, measurement database containing stereo point data 336, as second distance information, comparing to stereo points defined in stereo images, as first distance information to identify deviations between the two sets of distance information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system disclosed by Yamazaki to incorporate the stereoscopic measurement points and database of Stevens as above, as reference data to identify comparative deviations between stereo images captured and stereo point data (Stevens, Paragraph [0114]).

Regarding claim 30, Yamazaki and Lane disclose the sensor system according to claim 28, and are analyzed as previously discussed with respect to the claim.
Furthermore, Yamazaki discloses the sensor system further comprising:
a communicator configured to acquire infrastructure information via communication [Paragraph [0102]-[0106], Fig. 1, Environment acquisition unit 14 acquires environment information by means of communication device such as car navigator or radio device, obtaining positional and distance data of road signs, guard rails, guide posts, as infrastructure information].
However, Yamazaki and Lane do not explicitly disclose wherein the controller is configured to acquire the infrastructure information as the second distance information.
Stevens teaches wherein the controller is configured to acquire the infrastructure information as the second distance information [Paragraph [0104]-[0106] & [0114], Fig.3A, measurement database containing stereo point data 336, as second distance information, comparing to stereo points defined in stereo images, as first distance information to identify deviations between the two sets of distance information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system disclosed by Yamazaki to incorporate the stereoscopic measurement points and database of Stevens as above, as reference data to identify comparative deviations between stereo images captured and stereo point data (Stevens, Paragraph [0114]).

Claims 27 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2017/0116484 A1) (hereinafter Yamazaki) and Lane et al. (US 2017/0350968 A1) (hereinafter Lane) in view of Ziller (DE 103-10-698 A1) (hereinafter Ziller).

Regarding claim 27, Yamazaki discloses the sensor system according to claim 24, and is analyzed as previously discussed with respect to the claim.
However, Yamazaki does not explicitly disclose the particulars of claim 27.
Ziller teaches of the sensor system further comprising:
a left lamp housing defining a part of a left lamp chamber accommodating a left lamp unit; and a right lamp housing defining a part of a right lamp chamber accommodating a right lamp unit, wherein the left camera unit is accommodated in the left lamp chamber, and the right camera unit is accommodated in the right lamp chamber [Paragraph [0015], Fig. 1, Camera elements 4 and 6, as left and right cameras, are integrated with headlight housings 12 and 14, respectively, also containing actual headlights 16 and 18, respectively].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system disclosed by Yamazaki to incorporate the stereoscopic cameras into headlight housings of Ziller as above, as integrating the cameras and headlight housings are optimal to capture one possible angular range of the surroundings of the motor vehicle (Ziller, Paragraph [0011])

Regarding claim 32, Yamazaki and Lane disclose the sensor system according to claim 28, and are analyzed as previously discussed with respect to the claim.
However, neither Yamazaki nor Lane disclose the particulars of claim 32.
Ziller teaches of the sensor system further comprising:
[Paragraph [0015], Fig. 1, Camera elements 4 and 6, as left and right cameras, are integrated with headlight housings 12 and 14, respectively, also containing actual headlights 16 and 18, respectively].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system disclosed by Yamazaki to incorporate the stereoscopic cameras into headlight housings of Ziller as above, as integrating the cameras and headlight housings are optimal to capture one possible angular range of the surroundings of the motor vehicle (Ziller, Paragraph [0011]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2017/0116484 A1) (hereinafter Yamazaki) and Lane et al. (US 2017/0350968 A1) (hereinafter Lane) in view of Okubo (JP 2002-259966 A) (hereinafter Okubo).

Regarding claim 31, Yamazaki and Lane disclose the sensor system according to claim 28, and are analyzed as previously discussed with respect to the claim.
However, neither Yamazaki nor Lane disclose the particulars of claim 31.
[Paragraph [0012]-[0015] & [0058]-[0066], If an abnormality is detected in one camera of a stereo camera, switching to second recognition method, using one camera for object recognition].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system disclosed by Yamazaki to incorporate the stereoscopic camera switch mechanism of Okubo as above, to provide reliable object recognition if pair of cameras cannot properly capture the surrounding three-dimensional environment by switching to alternative recognition methods (Okubo, Paragraphs [0002]-[0010]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2017/0116484 A1) (hereinafter Yamazaki) in view of Kakegawa et al. (US 2014/0320612 A1) (hereinafter Kakegawa).

Regarding claim 33, Yamazaki discloses a sensor system adapted to be mounted on a vehicle [Paragraph [0003], stereo camera and laser sensors detecting obstacles on path of automobile], comprising:
[Paragraph [0044]-[0045], Stereo camera containing left camera acquiring left image 7L]; 
a right camera unit configured to acquire a right image of at least the outside area of the vehicle [Paragraph [0044]-[0045], Stereo camera containing right camera acquiring right image 7R];
a sensor unit configured to acquire information on a position of an object situating in the outside area [Paragraph [0031]-[0033], [0044]-[0045] & [0059]-[0063], Fig. 1, Distance data acquisition unit 11 connected to laser sensor 4, as sensor unit, and acquires distance data from laser sensor 4];
a controller capable of communicating the left camera unit, the right camera unit, and the sensor unit [Paragraph [0031]-[0033] & [0044]-[0045], Fig. 1, Distance data acquisition unit 11 using single processing circuit 5, as controller, connected to stereo camera 3 and laser sensor 4].
However, Yamazaki does not explicitly disclose wherein the controller is configured to estimate at least one of a first area on the left image that is narrower than an entire area of the left image and a second area on the right image that is narrower than an entire area of the right image based on the information on the position of the object, and to perform image processing on the first area and the second area.
Kakegawa teaches wherein the controller is configured to estimate at least one of a first area on the left image that is narrower than an entire area of the left image and a second area on the right image that is narrower than an entire area of the right image based on the information on the position of the object, and to perform image processing [Paragraph [0020]-[0024], [0053]-[0054] & [0061]-[0063], Figs. 1-4, stereo camera 104, as image processor, first recognizes preceding vehicle as object, identifies its position, extracts the left and right image vehicle regions from the left and right images, respectively, as estimating areas narrower than left and right images, and then performs weighting on them, as image processing].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system disclosed by Yamazaki to incorporate the weighting image processing of Kakegawa as above, wherein weight is applied according to the degree of background, and thus an effect of the background can be further decreased, and therefore accurate parallax information of the object can be obtained to provide improved distance accuracy to the object (Kakegawa, Paragraph [0007]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2017/0116484 A1) (hereinafter Yamazaki) and Kakegawa et al. (US 2014/0320612 A1) (hereinafter Kakegawa) in view of Ziller (DE 103-10-698 A1) (hereinafter Ziller).

Regarding claim 34, Yamazaki and Kakegawa disclose the sensor system according to claim 33, and are analyzed as previously discussed with respect to the claim.

Ziller teaches of: a left lamp housing defining a part of a left lamp chamber accommodating a left lamp unit; and a right lamp housing defining a part of a right lamp chamber accommodating a right lamp unit, wherein the left camera unit is accommodated in the left lamp chamber, and the right camera unit is accommodated in the right lamp chamber [Paragraph [0015], Fig. 1, Camera elements 4 and 6, as left and right cameras, are integrated with headlight housings 12 and 14, respectively, also containing actual headlights 16 and 18, respectively].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system disclosed by Yamazaki to incorporate the stereoscopic cameras into headlight housings of Ziller as above, as integrating the cameras and headlight housings are optimal to capture one possible angular range of the surroundings of the motor vehicle (Ziller, Paragraph [0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL CHANG/Examiner, Art Unit 2487